 1                              UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JAMAL DAMON HENDRIX,                                    Case No.: 3:18-cv-00084-MMD-WGC

 4          Plaintiff                                                      Order

 5 v.                                                                 Re: ECF No. 31

 6 M. SHARP, et. al.,

 7          Defendants

 8

 9          Plaintiff has filed a notice of served and unserved defendants, noting that the court never

10 issued an order for service on defendant Ingle. (ECF No. 31.) The court screened Plaintiff's first

11 amended complaint, and allowed him to proceed with claims against the following defendants:

12 Arias, Ashdown, Burleigh, Byrne, Chung, Cooke, C. Davis, G. Davis, Esquivel, Gomez,

13 Hayman, Healer, Hernandez, Ingle, Parr, Sandoval, Sharp, and Doe defendants once Plaintiff

14 learns their identity. (ECF No. 8.)

15         After mediation was unsuccessful, the Attorney General's Office was ordered to advise

16 the court regarding those defendants for whom it could accept service, and those it could not, and

17 for those it could not accept service, it was ordered to file the last known addresses under seal.

18 (ECF No. 13.)

19         On September 11, 2019, the Attorney General's Office filed a notice accepting service on

20 behalf of Alejandro Arias-Flores, Elliott Burleigh, Kelvin Chung, Corey Cooke, Christopher

21 Davis, George Davis, Daniel Esquivel, Christopher Hayman, Patricia Hernandez, Jacob Parr,

22 Tasheena Sandoval, and Michael Sharp. Service was not accepted on behalf of Christopher

23 Ashdown, Harold Byrne, Carlos Gomez, and Leslie Healer. The Attorney General's Office stated
 1 that it had not located a Taylor Ingle after making reasonable inquiry. (ECF No. 15.) The last

 2 known addresses for Ashdown, Byrne, Gomez and Healer were filed under seal. (ECF No. 16.)

 3 Since the Attorney General's Office has been unable to locate a Taylor Ingle, no last known

 4 address was filed under seal.

 5         Since the Attorney General's Office has made reasonable inquiry and has been unable to

 6 locate a Taylor Ingle, under the courts order at ECF No. 13, the burden falls on Plaintiff to

 7 provide information, including a full name and address, for service on Ingle. (See ECF No. 13 at

 8 2-3 ¶.) Plaintiff has 30 days from the date of this Order to file such information with the court. If

 9 he fails to do so, defendant Ingle will be dismissed from this action without prejudice under

10 Federal Rule of Civil Procedure 4(m).

11
     IT IS SO ORDERED.
12
     Dated: December 26, 2019
13
                                                             _________________________________
14                                                           William G. Cobb
                                                             United States Magistrate Judge
15

16

17

18

19

20

21

22

23



                                                     2
